Case: 12-15409       Date Filed: 11/13/2013       Page: 1 of 19


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15409
                               ________________________

                          D.C. Docket No. 7:11-cv-03307-SLB

BLACK WARRIOR RIVERKEEPER, INC.,
FRIENDS OF HURRICANE CREEK,
NELSON BROOKE,
JOHN WATHEN,

                                                                       Plaintiffs - Appellants,
                                             versus

BLACK WARRIOR MINERALS, INC.,

                                                                        Defendant - Appellee.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                    (November 13, 2013)

Before PRYOR, ANDERSON, Circuit Judges, and RESTANI, ∗ Judge.

PRYOR, Circuit Judge:




∗
 Honorable Jane A. Restani, Judge for the United States Court of International Trade, sitting by
designation.
              Case: 12-15409      Date Filed: 11/13/2013    Page: 2 of 19


      This appeal presents the issue whether an exception can swallow the general

rule about the limited role of citizen suits under the Clean Water Act: that is,

whether a citizen can evade the requirements of notice and a 60-day waiting

period, 33 U.S.C. § 1365(b), by suing a discharger of pollutants for violations of

the “new source” standards of the Act, id. § 1316, instead of violations of that

discharger’s state-issued permit, even when that permit incorporates those

standards. Congress has provided citizens a limited role in the enforcement of the

Act, and ordinarily a citizen must provide notice of alleged violations to a

discharger and federal and state authorities and wait 60 days before filing suit

against a discharger. The 60-day waiting period serves as a “mandatory condition

precedent to the filing of a citizen suit under the Clean Water Act.” Nat’l Envtl.

Found. v. ABC Rail Corp., 926 F.2d 1096, 1097 (11th Cir. 1991). If a federal or

state authority files suit to remedy the alleged violations before a citizen files suit,

the Act bars a citizen from filing suit, 33 U.S.C. § 1365(b), because Congress

intended for citizen suits “to supplement rather than to supplant governmental

action,” Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S.
49, 60, 108 S. Ct. 376, 383 (1987). But the Act provides an exception to this

general rule when a citizen complains about at least some violations of new source

performance standards. See 33 U.S.C. § 1365(b). The wrinkle in this appeal

concerns whether that exception applies when a discharger has a permit that


                                            2
              Case: 12-15409     Date Filed: 11/13/2013    Page: 3 of 19


incorporates the standards for new sources, but a citizen refrains from alleging any

violation of that permit. We have described the national permitting system as the

“centerpiece” of the Clean Water Act, Friends of the Everglades v. S. Fla. Water

Mgmt. Dist., 570 F.3d 1210, 1225 (11th Cir. 2009), and the Supreme Court has

explained that a citizen suit against a permit holder “will necessarily” be for

violations of a permit, EPA v. Cal. ex rel. State Water Res. Control Bd., 426 U.S.
200, 223, 96 S. Ct. 2022, 2033 (1976). A citizen suit that alleges that a discharger

violated its permit is subject to the general rule of notice and a 60-day waiting

period.

      Several citizens of Alabama—Black Warrior Riverkeeper, Inc., Friends of

Hurricane Creek, John Wathen, and Nelson Brooke—sued Black Warrior

Minerals, Inc., which operates a coal mine in Alabama, for violations of the new

source performance standards, but the citizens refrained from alleging that Black

Warrior Minerals had violated its permit. The citizens filed their suit before the

60-day waiting period expired. Alabama later sued Black Warrior Minerals for the

violations of its permit. In the citizens’ suit, the district court granted summary

judgment in favor of Black Warrior Minerals. Because the Act requires a citizen

who sues a permit holder to sue for a violation of that permit and wait 60 days after

giving notice of that violation before filing suit, we affirm.

                                I. BACKGROUND


                                           3
              Case: 12-15409    Date Filed: 11/13/2013   Page: 4 of 19


      With the approval of the Environmental Protection Agency, the Alabama

Department of Environmental Management administers a program that issues

permits for dischargers of pollutants, as part of the National Pollutant Discharge

Elimination System, under the Clean Water Act. Approval of Alabama’s NPDES

Program, 44 Fed. Reg. 61,452 (Oct. 25, 1979). The Department issues permits that

satisfy the new source performance standards promulgated by the Environmental

Protection Agency under the Act. Ala. Admin. Code r. 335-6-6-.14(3)(a); see 33

U.S.C. § 1342(b) (Oct. 9, 1985). In 2008, the Department issued Black Warrior

Minerals permit No. AL0071358 for its Fleetwood coal mine to discharge into

Hurricane Creek and an unnamed tributary to that creek. The permit incorporates

the performance standards for “new source coal mines” and requires Black Warrior

Minerals to submit monitoring reports to the Department on a quarterly basis that

are available for inspection by the public on the website of the Department. See

Coal Mining Point Source Category; Effluent Limitations Guidelines & New

Source Performance Standards, 50 Fed. Reg. 41,296-01 (Oct. 9, 1985).

      On September 2, 2011, several citizens—Black Warrior Riverkeeper, Inc.,

Friends of Hurricane Creek, John Wathen, and Nelson Brooke—served Black

Warrior Minerals and federal and state authorities with notice of alleged violations

of the Clean Water Act and other statutes. The notice listed violations of both the

new source performance standards and the permit for the Fleetwood mine. The


                                          4
              Case: 12-15409     Date Filed: 11/13/2013    Page: 5 of 19


allegations about the violations of the new source performance standards and the

violations of the permit were identical, except where the conditions of the permit

were more stringent than the new source performance standards.

      Eleven days after the citizens provided Black Warrior Minerals and the

federal and state authorities with notice of the alleged violations, they filed a

citizen suit against Black Warrior Minerals. The complaint alleged violations of

only the new source performance standards. See 33 U.S.C. § 1316. The complaint

made no mention of any violation of the permit that regulated Fleetwood mine.

Black Warrior Minerals moved to dismiss the complaint because the citizens had

failed to wait 60 days after providing notice of the alleged violations, id. § 1365(b),

and because the citizens had failed to allege a violation of the permit issued to

Black Warrior Minerals for the Fleetwood mine.

      The district court granted summary judgment in favor of Black Warrior

Minerals on the ground that the liability of a discharger that holds a permit must be

determined in the light of the conditions of its permit. The district court relied on

EPA v. California ex rel. State Water Resources Control Board, for the proposition

that “a suit against a permit holder will necessarily be brought under the definition

[found in section 1365(f)(6) for violations of a discharger’s permit].” 426 U.S. at

223, 96 S. Ct. at 2033. Because the permit controls the discharger’s liability, the

district court held that the “plaintiffs cannot proceed under the exception to


                                           5
              Case: 12-15409     Date Filed: 11/13/2013    Page: 6 of 19


§ 1365(b) for violations of [the new source performance standards] when the

discharger has a [state-issued] permit.” The district court then concluded that the

failure of the citizens to comply with the 60-day waiting period barred their

complaint. After the citizens filed their suit based on violations of the new source

performance standards, the Department sued Black Warrior Minerals in an

Alabama court based on violations of its permit.

                          II. STANDARD OF REVIEW

      We review the “grant of summary judgment de novo, applying the same

legal standards as the district court.” Sierra Club, Inc. v. Leavitt, 488 F.3d 904,

911 (11th Cir. 2007). We review questions of “pure statutory interpretation” de

novo. Burlison v. McDonald’s Corp., 455 F.3d 1242, 1245 (11th Cir. 2006).

                                 III. DISCUSSION

      Whether a citizen may evade the 60-day waiting period and sue a permit

holder for violations of the new source performance standards when those

standards are incorporated in the permit is an issue of first impression before this

Court. The citizens argue that the plain language of the citizen suit provision, 33

U.S.C. § 1365, allows them to elect to sue a permit holder for violations of the new

source performance standards, for violations of the permit conditions, or for both

kinds of violations, see id. § 1365(f)(3), (f)(6). Black Warrior Minerals responds

that a permit defines a discharger’s obligations under the Clean Water Act, and a


                                           6
              Case: 12-15409     Date Filed: 11/13/2013    Page: 7 of 19


citizen must sue a permit holder for violations of the conditions of the permit. See

id. § 1365(f)(6).

      We agree with Black Warrior Minerals. When read in the context of the

entire Clean Water Act, the citizen suit provision requires a citizen to sue a permit

holder for violations of its permit if the permit covers the alleged effluent

discharges. In this circumstance, a citizen complainant cannot evade the 60-day

waiting period.

      The National Pollutant Discharge Elimination System provides the primary

means of enforcing the effluent limitations of the Clean Water Act, and every

discharger of pollutants must obtain a permit as part of that system. EPA v. Nat’l

Crushed Stone Ass’n, 449 U.S. 64, 71, 101 S. Ct. 295, 301 (1980); State Water

Res. Control Bd., 426 U.S. at 205, 96 S. Ct. at 2025. The Act empowers the

Administrator of the Environmental Protection Agency either to issue permits or to

approve a permit program established by a state so long as the program conforms

to federal guidelines. 33 U.S.C. § 1342(a)(1), (b). All permits, whether issued

directly by the Administrator or through a state system, must meet all “applicable

requirements of sections 1311, 1312, 1316, 1317, [1318,] and 1343.” Id. §

1342(b)(1)(A), (b)(2); see id. § 1343(a)(3) (“The permit program of the

Administrator under paragraph (1) of this subsection, and permits issued

thereunder, shall be subject to the same terms, conditions, and requirements as


                                           7
               Case: 12-15409     Date Filed: 11/13/2013     Page: 8 of 19


apply to a State permit program and permits issued thereunder under subsection (b)

of this section.”). Permits “serve[] to transform generally applicable effluent

limitations and other standards . . . into the obligations . . . of the individual

discharger.” State Water Res. Control Bd., 426 U.S. at 205, 96 S. Ct. at 2025.

“[Section 1342] itself does not mandate either the Administrator or the States to

use permits as the method of prescribing effluent limitations,” E.I. du Pont de

Nemours & Co. v. Train, 430 U.S. 112, 120, 97 S. Ct. 965, 971 (1977) (emphasis

added), but the Act provides that “[c]ompliance with a permit issued pursuant to

[section 1342] shall be deemed compliance, for purposes of sections 1319 and

1365 of this title, with sections 1311, 1312, 1316, 1317, and 1343 of this title,

except any standard imposed under section 1317 of this title for a toxic pollutant

injurious to human health.” 33 U.S.C. § 1342(k). Because compliance with a

permit affords dischargers an “absolute defense” to most enforcement actions

under the Clean Water Act, Inland Steel Co. v. EPA, 574 F.2d 367, 370 (7th Cir.

1978), permit holders are not governed by intervening changes in regulations for

the duration of their permits and need not relitigate whether their permits are strict

enough, E.I. du Pont de Nemours & Co., 430 U.S. at 138 n.28, 97 S. Ct. at 980

n.28.

        The Clean Water Act enables citizens to commence a civil action against

“any person . . . who is alleged to be in violation of . . . an effluent standard or


                                            8
              Case: 12-15409     Date Filed: 11/13/2013    Page: 9 of 19


limitation under this chapter.” 33 U.S.C. § 1365(a)(1). For citizen suits, the Act

defines “effluent standard or limitation” in the following seven ways:

      (1) effective July 1, 1973, an unlawful act under subsection (a) of
      section 1311 of this title; (2) an effluent limitation or other limitation
      under section 1311 or 1312 of this title; (3) standard of performance
      under section 1316 of this title; (4) prohibition, effluent standard or
      pretreatment standards under section 1317 of this title; (5)
      certification under section 1341 of this title; (6) a permit or condition
      thereof issued under section 1342 of this title, which is in effect under
      this chapter (including a requirement applicable by reason of section
      1323 of this title); or (7) a regulation under section 1345(d) of this
      title.

Id. § 1365(f). For our purposes, the most relevant subsections are subsection (3),

which concerns the new source performance standards, and subsection (6), which

concerns conditions of a permit.

      Although the Act provides for citizen suits, it erects two hurdles for citizens

to overcome before they commence a civil action against a discharger. First, a

citizen must provide notice of the alleged violation to the discharger and federal

and state authorities and then wait 60 days before filing suit:

      No action may be commenced—

             (1) under subsection (a)(1) of this section—

                    (A) prior to sixty days after the plaintiff has given notice
                    of the alleged violation (i) to the Administrator, (ii) to the
                    State in which the alleged violation occurs, and (iii) to
                    any alleged violator of the standard, limitation, or order[.]




                                           9
              Case: 12-15409     Date Filed: 11/13/2013    Page: 10 of 19


Id. § 1365(b). Second, the Act bars a citizen from filing suit against a discharger if

a federal or state authority sues the discharger first, although the citizen may

intervene in that suit:

      No action may be commenced . . . if the Administrator or State has
      commenced and is diligently prosecuting a civil or criminal action in a
      court of the United States, or a State to require compliance with the
      standard, limitation, or order, but in any such action in a court of the
      United States any citizen may intervene as a matter of right.

Id. “[T]he purpose of § 1365(b) is to give the alleged violator an opportunity to

bring itself into compliance with the Act, and thus make the citizen suit

unnecessary[,]” and “to effectuate Congress’s preference that the Act be enforced

by governmental prosecution.” ABC Rail Corp., 926 F.2d at 1099.

      Congress created two exceptions to the 60-day waiting period for citizen

suits against a discharger for violations of the new source performance standards

and for citizen suits against the Administrator for failure to establish a list of toxic

pollutants and effluent limitations:

      No action may be commenced . . . prior to sixty days after the plaintiff
      has given notice of the alleged violation . . . except that such action
      may be brought immediately after such notification in the case of an
      action under this section respecting a violation of sections 1316 and
      1317(a) of this title.

33 U.S.C. § 1365(b); see also ABC Rail Corp., 926 F.2d at 1098. But Congress

provided no exception to the 60-day waiting period for citizen suits about

violations of permit conditions. See 33 U.S.C. § 1365(f)(6).


                                           10
             Case: 12-15409      Date Filed: 11/13/2013    Page: 11 of 19


      Because statutory construction is a “holistic endeavor,” United Sav. Ass’n of

Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 371, 108 S. Ct. 626,

630 (1988), we must interpret the citizen suit provision in the context of the entire

Act to determine whether a citizen may avoid the 60-day waiting period by suing a

permit holder for violations of the new source performance standards when those

standards are incorporated into the permit. See Wachovia Bank, N.A. v. United

States, 455 F.3d 1261, 1266–67 (11th Cir. 2006); In re Int’l Admin. Servs., Inc.,

408 F.3d 689, 707 n.7 (11th Cir. 2005); United States v. Rigel Ships Agencies,

Inc., 432 F.3d 1282, 1288 (11th Cir. 2005) (“In any question of statutory

interpretation, ‘[w]e do not look at one word or term in isolation, but instead we

look to the entire statutory context.’” (quoting United States v. DBB, Inc., 180 F.3d
1277, 1281 (11th Cir. 1999) (alteration in original))). The Supreme Court has

instructed that the “fundamental canon of statutory construction [is] that the words

of a statute must be read in their context and with a view to their place in the

overall statutory scheme” and that a court should “fit, if possible, all parts into a

harmonious whole.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,

132–33, 120 S. Ct. 1291, 1301 (2000) (internal quotation marks omitted). As Sir

Edward Coke explained, “If any section [of a law] be intricate, obscure, or

doubtful, the proper mode of discovering its true meaning is by comparing it with

the other sections, and finding out the sense of one clause by the words or obvious


                                           11
             Case: 12-15409     Date Filed: 11/13/2013    Page: 12 of 19


intent of the other.” Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 167 (2012) (alteration in original) (quoting 1 Edward

Coke, The First Part of the Institutes of the Laws of England, or a Commentary

upon Littleton § 728, at 381a (14th ed. 1791) (1628)).

      A related principle of statutory interpretation is that a court should also

avoid interpreting a provision in a way that would render other provisions of the

statute superfluous. See, e.g., Circuit City Stores, Inc. v. Adams, 532 U.S. 105,

114–15, 121 S. Ct. 1302, 1308–09 (2001); Lowe v. SEC, 472 U.S. 181, 208 n.53,

105 S. Ct. 2557, 2572 n.53 (1985) (“[W]e must give effect to every word that

Congress used in the statute.”). If two possible meanings exist for a provision, we

should interpret the statute in a manner that gives all provisions independent

operation. See Scalia & Garner, supra, 176. Yet, if the text surrounding the

provisions could lend support for two independent meanings, but that interpretation

would lead to a strained reading of at least one provision, we need not force

independent meanings. See Gutierrez v. Ada, 528 U.S. 250, 254–55, 120 S. Ct.
740, 744 (2000).

      Standing alone, the citizen suit provision, 33 U.S.C. § 1365, “is not a

provision of which Congress’ limpid prose puts an end to all dispute,” see

Gwaltney, 484 U.S. at 57, 108 S. Ct. at 381, about whether a citizen may proceed

against a permit-holding discharger for violations of the new source performance


                                          12
                 Case: 12-15409   Date Filed: 11/13/2013   Page: 13 of 19


standards, 33 U.S.C. § 1316. The provision exempts a citizen from the 60-day

waiting period for suits based on violations of the new source performance

standards, but it does not exempt suits based on violations of permit conditions. Id.

§ 1365(b). The section defining an “effluent standard or limitation,” id. § 1365(f),

provides seven alternative definitions, including both a “standard of performance

under section 1316” and “a permit or condition thereof issued under section 1342,”

id. § 1365(f)(3), (6). The citizen suit provision does not delineate whether a citizen

may file a suit for violations of the new source performance standards when the

discharger holds a permit that incorporates those standards. See id. § 1342. But

section 1365(b) does prefer governmental enforcement of permit conditions to

citizen suits.

       When we read sections 1365 and 1342 together, the correct reading of the

Act becomes clear. Section 1342 establishes that the permitting scheme controls

the vast majority of enforcement proceedings against a permit holder. Section

1342(k) affords an absolute defense to a permit holder that complies with the

conditions of its permit against citizen suits based on violations of sections 1311,

1312, 1316, 1317, and 1343. This absolute defense evidences the central role of

the permitting system under the Act. See Inland Steel Co., 574 F.2d at 370–71,

373 (“The entire function of paragraph (k), as we read it, is to qualify the

enforcement rights and authority granted by [the citizen suit provision] of the Act


                                           13
             Case: 12-15409     Date Filed: 11/13/2013   Page: 14 of 19


. . . .”). And permits, whether issued by the Administrator directly or by an

approved state program, must incorporate all of the new source performance

standards. 33 U.S.C. § 1342(a), (b); State Water Res. Control Bd., 426 U.S. at 224

n.38, 96 S. Ct. at 2033–34 n.38. “Thus, the principle means of enforcing the

pollution control and abatement provision of the [Clean Water Act] is to enforce

compliance with a permit” because a permit is tailored to the specific discharger.

See id. at 223, 96 S. Ct. at 2033.

      This citizen suit against a permit holder, if allowed, would disrupt the

statutory scheme for the enforcement of permits. To allow a citizen to evade the

60-day waiting period by suing a permit holder for alleged violations of the new

source performance standards without regard to the conditions of the discharger’s

permit would both undermine the overarching permitting scheme and nullify the

statutory preference for governmental enforcement. The novel complaint filed in

this case is a thinly veiled attempt to beat the State of Alabama to the courthouse.

The Department has sued Black Warrior Minerals for violations of its permit, and

the citizens are now barred from bringing suit based on those violations. See 33

U.S.C. § 1365(b)(1)(B).

      The citizens argue that requiring a citizen to sue a permit holder based only

on section 1365(f)(6), which governs violations of permits, renders section

1365(f)(3) superfluous because the broad prohibition in section 1365(f)(1) covers


                                          14
               Case: 12-15409   Date Filed: 11/13/2013    Page: 15 of 19


all non-permitted dischargers, but section 1365(f)(3) remains operative in at least

two situations. First, a citizen may sue for violations of section 1316 when the

alleged violator, although a permit holder, discharges pollutants that were not

disclosed to the permit-issuing authority. Those discharges would not be

contemplated by the permit and would not come within the absolute defense

provided by section 1342(k). Cf. Piney Run Pres. Ass’n v. Cnty. Comm’rs of

Carroll Cnty., Md., 268 F.3d 255, 269 (4th Cir. 2001) (stating that the permit shield

not only protects against liability for compliance, but also prevents liability from

attaching to “all discharges adequately disclosed to the permitting authority”).

Second, a citizen may sue for violations of section 1316 when the discharger does

not have a permit. In that case, the discharger would be subject to the otherwise

governing new source performance standards. Our interpretation also does not

render superfluous the definition contained in section 1365(f)(1), which allows

citizens to sue for “an unlawful act under subsection (a) of section 1311,” because

section 1316 applies only to new sources and section 1311(a) applies to all

dischargers.

      The decision of the Supreme Court in State Water Resources Control Board

confirms our interpretation of the citizen suit provision: citizen suits against

permit holders must proceed under section 1365(f)(6) instead of under section

1365(f)(3) when the discharges are covered by the permit. In that decision, the


                                          15
             Case: 12-15409     Date Filed: 11/13/2013    Page: 16 of 19


Supreme Court explained in unequivocal terms that a citizen suit against a permit

holder must be filed under section 1365(f)(6) and allege a violation of the

discharger’s permit:

      Of the six subdivisions of [section 1365(f)] defining “effluent
      standard or limitation,” only [section 1365(f)(6)] refers to any of the
      standards or limitations as translated into the conditions of an NPDES
      permit. Thus, while [sections 1365(f)(2)–(4)] permit suits for
      violation of effluent standards or limitations promulgated under
      [sections 1311, 1312, 1316, and 1317], a suit against a permit holder
      will necessarily be brought under the definition in [section
      1365(f)(6)]; unless the plaintiff can show violation of the permit
      condition, violation of the [Act] cannot be established.

426 U.S. at 223, 96 S. Ct. at 2033. Because Black Warrior Minerals is a permit

holder, any suit against it for violations of the conditions of its permit must

“necessarily be brought under” section 1365(f)(6). Id.

      The parties dispute whether the above-quoted explanation of how a citizen

suit against a permit holder must proceed under section 1365(f)(6) is part of the

holding of that decision or only dicta. The holding of a decision includes both the

result and “those portions of the opinion necessary to that result by which we are

bound.” United States v. Kaley, 579 F.3d 1246, 1253 n.10 (11th Cir. 2009)

(internal quotation marks omitted). Dicta, on the other hand, includes the portions

of an opinion that are not necessary to deciding the case. Id. Either way, the result

is the same here.




                                          16
             Case: 12-15409     Date Filed: 11/13/2013   Page: 17 of 19


      We are persuaded that the relevant discussion is part of the holding. In State

Water Resources Control Board, the Supreme Court reversed the decision of the

Ninth Circuit that had incorrectly held that federal dischargers must obtain state-

issued permits under the Clean Water Act. 426 U.S. at 210–11, 96 S. Ct. at 2027–

28. The Supreme Court rejected each of the grounds relied upon by the Ninth

Circuit, and the dismantling of each ground was necessary to the result the Court

reached. The discussion of the citizen suit provision arose in the context of

refuting the assertion of the Ninth Circuit that the term “requirement” in section

1365(f)(6) means “any permit or condition thereof” of a federal discharger

imposed by a state. Id. at 222–23, 96 S. Ct. at 2033. The Ninth Circuit interpreted

the term “requirement” in section 1365(f)(6) to mean something different from the

terms “standard” and “limitation” in sections 1365(f)(2)–(4), which would

arguably give independent support for a holding that federal dischargers must

obtain a state-issued permit. The Supreme Court ruled that the correct meaning of

the term “requirement” was any condition imposed, whether “from standards and

limitations promulgated by the Administrator or from stricter standards established

by the State.” Id. at 224, 96 S. Ct. at 2033. The Court explained that the “salient

feature [of section 1365(f)(6)] is not distinguishing standards from requirements,

but distinguishing standards and limitations, on the one hand, from the permit

conditions embodying those standards on the other.” Id. at 224 n.38, 96 S. Ct. at


                                         17
              Case: 12-15409     Date Filed: 11/13/2013    Page: 18 of 19


2034 n.38. And, to make sense of these terms, the Supreme Court concluded that

section 1365(f)(6) means that a suit against a permit holder must necessarily be for

a violation of its permit.

      The citizens contend that a footnote in Parker v. Scrap Metal Processors,

Inc., suggests that we have read this language as dicta, but we disagree. 386 F.3d
993, 1006–07 n.15 (11th Cir. 2004). In Parker, we concluded that the Act grants

subject-matter jurisdiction over citizen suits for violations of state or federal

standards incorporated into a permit. Id. at 1019. We stated, “On this question,

the Supreme Court, although in dicta, has appeared to say yes, suggesting that

citizens can sue under § 1365 regardless of whether the suit is based on standards

promulgated by the EPA, or more stringent state standards that have received EPA

approval.” Id. at 1007 n.15 (citing State Water Res. Control Bd., 426 U.S. at 224,

96 S. Ct. at 2022). We did not address the reasoning of the Supreme Court that a

citizen suit against a permit holder must necessarily proceed under section

1365(f)(6).

      But, even if the relevant portion of the opinion in State Water Resources

Control Board is dicta, it is “well thought out, thoroughly reasoned, and carefully

articulated analysis by the Supreme Court” and “is not something to be lightly cast

aside.” See Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006) (internal

quotation marks omitted). As we have stated, “[T]here is dicta and then there is


                                           18
             Case: 12-15409     Date Filed: 11/13/2013    Page: 19 of 19


dicta, and then there is Supreme Court dicta.” Id. The Supreme Court carefully

considered the structure and meaning of the definitions contained in section

1365(f) of the citizen suit provision, and it concluded that suits against permit

holders to enforce regulations incorporated into a permit must proceed under

section 1365(f)(6).

                                IV. CONCLUSION

      Because the citizens failed to wait the required 60 days before they filed suit

against Black Warrior Minerals, we AFFIRM the summary judgment in favor of

Black Warrior Minerals.

      AFFIRMED.




                                          19